43 Ill. App. 2d 293 (1963)
193 N.E.2d 352
Velma Steele, Plaintiff-Appellant,
v.
John E.H. Brown, Defendant-Appellee.
Gen. No. 11,630.
Illinois Appellate Court  Second District, Second Division.
October 14, 1963.
Rehearing denied November 5, 1963.
Gates W. Clancy, of Geneva, for appellant.
O'Brien, Burnell, Puckett & Barnett, of Aurora (Wilson D. Burnell and Richard J. Larson, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CROW.
Affirmed.
Not to be published in full.